 

Exhibit 10.1

SMART Global Holdings, Inc.

Amended and Restated

2017 Share Incentive Plan

Section 1. Purpose. The purpose of the SMART Global Holdings, Inc. Amended and
Restated 2017 Share Incentive Plan (the “Plan”) is to promote the interests of
SMART Global Holdings, Inc., an exempted company organized under the laws of the
Cayman Islands (together with its successors and assigns, the “Company”) and its
shareholders by (i) attracting and retaining exceptional executive personnel,
employees, directors, and consultants of the Company and its Affiliates (as
defined below); (ii) motivating employees, consultants and directors by means of
performance related incentives to achieve longer range performance goals; and
(iii) enabling employees, consultants and directors to participate in the long
term growth and financial success of the Company. The Plan amends and restates
in its entirety the Company’s Amended and Restated 2011 Share Incentive Plan
effective as of the business day prior to the IPO Date (as defined below) (the
“Effective Date”). 

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means with respect to any Person, (i) any other Person directly
or indirectly controlling, controlled by or under common control with such
Person and any entity that is, directly or indirectly, controlled by the Company
and (ii) any other entity in which such Person has a significant equity interest
or which has a significant equity interest in such Person, in either case as
determined by the Committee. For purposes of this definition, the terms
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) when used with respect to any
Person, means the possession, directly or indirectly of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, for purposes of any Incentive Share Option,
“Affiliate” shall mean any parent corporation or subsidiary corporation of the
Company as those terms are defined in Sections 424(e) and (f), respectively, of
the Code.

(b) “Award” means any Option, SAR, Restricted Share Award, Restricted Share
Unit, Performance Award, Other Cash-Based Award, or Other Share-Based Award,.

(c) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, unless otherwise defined in any Employment Agreement or Award
Agreement:

 

(i)

a Participant’s willful and continued failure substantially to perform his or
her duties (other than as a result of total or partial incapacity due to
physical or mental illness);

 

(ii)

a Participant’s gross negligence or willful malfeasance in the performance of
his or her duties;

 

(iii)

a Participant’s commission of an act constituting fraud, embezzlement, or any
other act constituting a felony or other similar offense under the laws of the
United States, the Cayman Islands or any other jurisdiction in which the Company
conducts business;

 

(iv)

a Participant being repeatedly under the influence of alcohol or illegal drugs
while performing his or her duties; or

 

(v)

any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its Affiliates as
determined in the reasonable discretion of the Company, including a
Participant’s breach of the provisions of any non-solicitation, non-competition,
trade secret or confidentiality covenant in favor of the Company or its
Affiliates binding upon such Participant.

The existence or non-existence of Cause with respect to any Participant will be
determined in good faith by the Board.

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i)

the sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any “person” or “group” (as such terms are used for purposes of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than to the Silver
Lake Investors or any of their respective Affiliates; or

 

(ii)

any person or group, other than any of the Silver Lake Investors or any of their
respective Affiliates, is or becomes the Beneficial Owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting shares of the Company, including by way of merger,
amalgamation or consolidation or otherwise.

(g) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means a committee of one or more members of the Board and/or
officers designated by the Board to administer the Plan. The full Board may act
as the Committee under the Plan.

(i) “Consultant” means any natural person, including an advisor, who is a
consultant or advisor to the Company or an Affiliate.

(j) “Director” means a member of the Board.

(k) “Disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

(l) “Employee” means an employee of the Company or any of its Affiliates.

(m) “Employment Agreement” means an employment or severance and change of
control agreement or other similar agreement entered into between a Participant
and the Company or any of its Affiliates.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Exercise Price” means the purchase price of the Option as set forth in the
Award Agreement.

Page 1 of 18

--------------------------------------------------------------------------------

 

(p) “Fair Market Value” means, as of any date, unless otherwise determined by
the Committee, the value of a Share determined as follows: (i) if there should
be a public market for the Shares on such date, the closing market price of the
Shares as reported on such date (or such date is not a trading date, on the
immediately preceding date on which sales of the Shares have been so reported),
or (ii) if there should not be a public market for the Shares on such date, then
Fair Market Value shall be the price determined in good faith by the Committee.

(q) “Incentive Share Option” means a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(r) “IPO Date” means the effective date of the first registration statement that
is filed by the Company and declared effective pursuant to Section 12(g) of the
Exchange Act, with respect to any class of the Company’s securities.

(s) “Non-Qualified Share Option” means a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Share Option.

(t) “Option” means an Incentive Share Option or a Non-Qualified Share Option.

(u) “Other Cash-Based Award” means an Award granted pursuant to Section 10,
including cash awarded as a bonus or upon the attainment of specified
performance criteria or otherwise as permitted under the Plan.

(v) “Other Share-Based Award” means an Award granted pursuant to Section 11 that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares or factors that may influence the
value of Shares, including convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, purchase rights for Shares,
dividend rights or dividend equivalent rights or Awards with value and payment
contingent upon performance of the Company or business units thereof or any
other factors designated by the Committee.

(w) “Participant” means a Person granted an Award under the Plan (and to the
extent applicable, any heirs or legal representatives thereof).

(x) “Performance Award” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Shares or other property, or any
combination thereof, as determined by the Committee.

(y) “Performance Period” means the period established by the Committee with
respect to any Performance Award during which the performance goals specified by
the Committee with respect to such Award are to be measured.

(z) “Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

(aa) “Restricted Share Award” shall mean an Award of Shares that are issued
subject to any applicable terms, conditions and restrictions described in
Section 8.

(bb) “Restricted Share Units” or “RSUs” shall mean an Award of the right to
receive either (as the Committee determines) Shares or cash equal to the Fair
Market Value of a Share on the settlement or payment date, subject to to any
applicable terms, conditions and restrictions described in Section 8.

(cc) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(dd) “SEC” means the Securities and Exchange Commission or any successor
thereto.

(ee) “Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

(ff) “Securities Act” means the Securities Act of 1933, as amended.

(gg) “Shares” means the ordinary shares in the authorized capital of the Company
or such other securities as may be designated by the Committee from time to
time.

(hh) “Silver Lake Investors” means, collectively, (i) Silver Lake Partners III
Cayman (AIV III), L.P., a Cayman Islands exempted limited partnership, Silver
Lake Technology Investors III Cayman, L.P., a Cayman Islands exempted
partnership and any of their respective Affiliates, designated transferees or
successors that hold Shares, and (ii) Silver Lake Sumeru Fund Cayman, L.P., a
Cayman Islands exempted limited partnership, Silver Lake Technology Investors
Sumeru Cayman, L.P., a Cayman Islands exempted partnership and any of their
respective Affiliates, designated transferees or successors that hold Shares.

(ii) “Share Appreciation Right” or “SAR” shall mean an Award of a right to
receive (without payment to the Company) cash, Shares or other property, or
other forms of payment, or any combination thereof, as determined by the
Committee, based on the increase in the value of the number of Shares specified
in the Share Appreciation Right. Share Appreciation Rights are subject to any
applicable terms, conditions and restrictions described in Section 7.

(jj) “Substitute Awards” means Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

Section 3. Administration.

(a) Authority of Committee. The Plan shall be administered by the Committee.
Subject to the terms of the Plan, applicable law and contractual restrictions
affecting the Company, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to:  

 

(i)

designate Participants;

 

(ii)

determine the type or types of Awards to be granted to a Participant and the
exercise price or purchase price, if applicable;

 

(iii)

determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;

 

(iv)

determine the terms and conditions (including the vesting schedule, if any) of
any Award and Award Agreement;

Page 2 of 18

--------------------------------------------------------------------------------

 

 

(v)

determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited or suspended;

 

(vi)

determine whether to cancel an Option or SAR in exchange for the grant of a new
Award or for cash, including to the extent such action would have the effect of
reducing the exercise price of such Option or SAR;

 

(vii)

determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, other property, and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the holder thereof or of the Committee;

 

(viii)

interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan;

 

(ix)

establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and

 

(x)

make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

(b) Committee Composition. If the Board in its discretion deems it advisable,
the Board may provide that the Committee may consist solely of (i) Directors who
are independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the applicable stock market or exchange on which
the Shares are or traded, (ii) two or more “Outside Directors” as defined in the
regulations under Section 162(m) of the Code and/or (iii) two or more
“Non-Employee Directors” as defined in Rule 16b-3. To the extent permitted by
applicable law, the Board or the Committee may delegate to one or more officers
of the Company some or all of its authority under the Plan, including the
authority to grant Options and SARs or other Awards in the form of Shares
(except that such delegation shall not be applicable to any Award for a Person
then covered by Section 16 of the Exchange Act), and the Committee may delegate
to one or more committees of the Board (which may consist of solely one
Director) some or all of its authority under the Plan, including the authority
to grant all types of Awards, in accordance with applicable law. 

(c) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any of its
Affiliates, any Participant, any holder or beneficiary of any Award, any
shareholder and any Employee. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. 

Section 4. Shares Available For Awards.

(a) Shares Available. Subject to adjustment as provided in this Section, the
number of Shares with respect to which Awards may be granted under the Plan on
and following the Effective Date shall be 1,500,000, plus an annual increase on
the first day of each fiscal year during the term of the Plan beginning with the
fiscal year starting September 1, 2017 and continuing for ten fiscal years
(ending with the fiscal year starting September 1, 2026), in each case in an
amount equal to the lesser of (i) 1,500,000 shares, (ii) 2.5% of the number of
shares of the ordinary shares outstanding on such date, or (iii) an amount
determined by the Board. In addition, if, on or after the Effective Date, any
Shares covered by an Award granted under the Plan (including any Awards granted
prior to the Effective Date and outstanding as of the Effective Date, as well as
any Substitute Award) or to which such an Award relates are forfeited, or if
such an Award is settled for cash or otherwise terminates or is canceled without
the delivery of Shares, then the Shares covered by such Award, or to which such
Award relates, shall again become Shares with respect to which Awards may be
granted. In addition, Shares tendered in satisfaction or partial satisfaction of
the exercise price of any Award or any tax withholding obligations will again
become Shares with respect to which Awards may be granted. All of the Shares
reserved under the Plan may be designated as Incentive Share Options. Shares
issued under the Plan may consist, in whole or in part, of authorized and
unissued shares.

(b) Section 162(m) Limitations. Subject to the provisions below relating to
adjustments upon changes in the shares of the ordinary shares, no Participant
shall be granted during any calendar year (i) Options and SARs covering more
than 2,000,000 Shares, (ii) Performance Awards denominated in Shares covering
more than 1,000,000 Shares, and (iii) with respect to any Performance Award or
Cash-Based Award denominated by dollar value, $10,000,000 during any calendar
year. 

(c) Non-Employee Director Limits. Subject to the provisions below relating to
adjustments upon changes in the shares of the ordinary shares, during any
calendar year, no non-employee Director may be granted (i) Award(s) (denominated
in Shares) with a grant date fair value exceeding $750,000 or (ii) Award(s)
denominated in cash in excess of $750,000. 

(d) Adjustments. In the event of any change in the outstanding Shares by reason
of any Share dividend, Share split, reverse Share split, reorganization,
recapitalization, merger, amalgamation, consolidation, spin-off, combination,
transaction or exchange of Shares, or other corporate exchange, or any cash
dividend or distribution to shareholders other than ordinary cash dividends or
any transaction similar to the foregoing, the Committee shall make such
proportionate substitution or adjustment, if any, as it deems to be equitable,
as to (i) the number or kind of Shares or other securities issued or reserved
for issuance pursuant to the Plan, including any individual or other limits set
forth in this Section, or pursuant to outstanding Awards, (ii) the Exercise
Price of any Option and/or (iii) any other affected terms of outstanding Awards;
provided, that, for the avoidance of doubt, in the case of the occurrence of any
of the foregoing events that is an “equity restructuring” (within the meaning of
the Financial Accounting Standards Board Accounting Standard Codification (ASC)
Section 718, Compensation — Stock Compensation (FASB ASC 718)), the Committee
shall make an equitable adjustment to outstanding Awards to reflect such event;
and provided, further, that in the case of any Share dividend, Share split or
reverse split, recapitalization, combination, reclassification or other
distribution of the Company’s equity securities with respect to the Shares
without receipt of consideration by the Company, the Committee shall make a
proportionate adjustment.  

(e) Substitute Awards. Any Shares underlying Substitute Awards shall not be
counted against the Shares authorized for issuance under the Plan and shall,
subject to existing corporate authorities, increase the number of Shares
available for issuance hereunder, unless determined otherwise by the Committee.
 

Page 3 of 18

--------------------------------------------------------------------------------

 

Section 5. Eligibility.

(a) General. Any Employee, Consultant or Director shall be eligible to be
selected by the Committee to receive an Award under the Plan.  

(b) Incentive Share Options. Only Employees who are U.S. taxpayers shall be
eligible for the grant of Incentive Share Options.  

(c) Non-Employee Directors. Awards may be granted to Non-Employee Directors in
accordance with the policies established from time to time by the Board or the
Committee specifying the number of shares (if any) to be subject to each such
Award and the time(s) at which such awards shall be granted. Awards granted to
Non-Employee Directors shall be on terms and conditions determined by the Board
or the Committee, subject to the provisions of the Plan.

Section 6. Options.

(a) Grants. The Committee is authorized to grant Options to Participants with
the terms and conditions set forth in this Section and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.

(b) Type of Option. The Committee shall have the authority to grant Incentive
Share Options to U.S. taxpayers or to grant Non-Qualified Share Options to any
Participant, or both. In the case of Incentive Share Options, the terms and
conditions of such grants shall be subject to and comply with the provisions of
Section 422 of the Code, as from time to time amended, or any successor
provision thereto, and any regulations implementing such statute.

(c) Exercise Price. The Committee in its sole discretion shall establish the
Exercise Price at the time each Option is granted. Notwithstanding the
foregoing, the Exercise Price of any Option granted shall not be less than 100%
of the Fair Market Value at the time the Option is granted.

(d) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of U.S. federal or state securities
laws, or those of any other jurisdiction, as it may deem necessary or advisable.

(e) Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price is received by the Company, together
with any documentation required by the Company and any applicable taxes. Such
payment may be made:

 

(i)

in cash;

 

(ii)

if approved by the Committee, in Shares (the value of such Shares shall be their
Fair Market Value on the date of exercise) owned by the Participant for the
period required to avoid a charge to the Company’s earnings;

 

(iii)

if approved by the Committee, by a combination of the foregoing;

 

(iv)

if approved by the Committee, in accordance with a broker-assisted cashless
exercise program; or

 

(v)

if approved by the Committee, through net settlement in Shares; or

 

(vi)

in such other manner as permitted by the Committee at the time of grant or
thereafter.

Section 7. Share Appreciation Rights. 

(a) The Committee may grant Share Appreciation Rights pursuant to this Section,
with such additional terms and conditions as the Committee shall determine.

(b) The Committee shall determine the number of Shares to be subject to each
Award of Share Appreciation Rights. Share Appreciation Rights shall have an
exercise or base price no less than the Fair Market Value of the Shares covered
by the right on the date of grant.

(c) Any Share Appreciation Right may be exercised during its term only at such
time or times and in such installments as the Committee may establish and shall
not be exercisable after the expiration of ten years from the date it is
granted.

(d) An Award of Share Appreciation Rights shall entitle the holder to exercise
such Award and to receive from the Company in exchange thereof, without payment
to the Company, that number of Shares or cash having an aggregate value equal to
the excess of the Fair Market Value of one Share, at the time of such exercise,
over the exercise price, times the number of Shares subject to the Award, or
portion thereof, that is so exercised or surrendered, as the case may be.

(e) No grant of SARs may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such SARs (except as provided under Section 4(d)).

Section 8. Restricted Share Awards and Restricted Share Units. 

(a) The Committee is authorized to grant Restricted Share Awards and Restricted
Share Units (or RSUs) pursuant to this Section, with such additional terms and
conditions as the Committee shall determine.

(b) The Committee shall determine the number of Shares to be issued to a
Participant pursuant to Restricted Share Award or Restricted Share Units, and
the extent, if any, to which they shall be issued in exchange for cash, other
consideration, or both. The Award Agreement shall specify the vesting schedule
and, with respect to RSUs, the delivery schedule (which may include deferred
delivery later than the vesting date).

(c) The Committee may, in its discretion, specify in the applicable Award
Agreement that any or all dividends, dividend equivalents or other
distributions, as applicable, paid on Restricted Share Awards or RSUs prior to
vesting or settlement, as applicable, be paid either in cash or in additional
Shares and either on a current or deferred basis (and may be subject to the same
vesting restrictions as the underlying Award) and that such dividends, dividend
equivalents or other distributions may be reinvested in additional Shares, which
may be subject to the same restrictions as the underlying Awards.
Notwithstanding the foregoing, dividends and dividend equivalents with respect
to Restricted Share Awards and Restricted Share Units that are granted as
Performance Awards shall vest only if and to the extent that the underlying
Performance Award vests, as determined by the Committee.

Page 4 of 18

--------------------------------------------------------------------------------

 

(d) If, and to the extent that, the Committee intends that an Award granted
under this Section shall qualify under Section 162(m), such Award shall be
structured in accordance with the requirements of Section 9 below, including the
performance criteria set forth therein and the Award limitations set forth in
Section 5, and any such Award shall be considered a Performance Award for
purposes of the Plan.

Section 9. Performance-Based Awards.

(a) Grant. Subject to the limitations set forth in Section 4, the Committee may
grant a Performance Award which shall consist of a right that is (i) denominated
and/or payable in cash, Shares or any other form of Award issuable under this
Plan (or any combination thereof) (other than Options or Share Appreciation
Rights), (ii) valued, as determined by the Committee, in accordance with the
achievement of such performance goals applicable to such Performance Periods as
the Committee shall establish and (iii) payable at such time and in such form as
the Committee shall determine. The Committee may award Performance Awards that
are intended to be performance-based compensation under Section 162(m).  

(b) Terms and Conditions. For Performance Awards intended to be
performance-based compensation under Section 162(m), the Performance Awards
shall be conditioned upon the achievement of pre-established goals relating to
one or more of the following performance measures, as determined in writing by
the Committee and subject to such modifications as specified by the Committee:
cash flow; cash flow from operations; earnings (including, but not limited to,
earnings before interest, taxes, depreciation and amortization or some variation
thereof); earnings per share, diluted or basic; earnings per share from
continuing operations; net asset turnover; inventory turnover; capital
expenditures; debt; debt reduction; working capital; return on investment;
return on sales; net or gross sales; market share; economic value added; cost of
capital; change in assets; expense reduction levels; productivity; delivery
performance; safety record and/or performance; environmental record and/or
performance; share price; return on equity; total or relative increases to
shareholder return; return on invested capital; return on assets or net assets;
revenue; income or net income; operating income or net operating income;
operating profit or net operating profit; gross margin, operating margin or
profit margin; and completion of acquisitions, business expansion, product
diversification, new or expanded market penetration, and other non-financial
operating and management performance objectives. To the extent consistent with
Section 162(m), the Committee may determine that certain adjustments shall
apply, in whole or in part, in such manner as determined by the Committee, to
exclude or include the effect of specified events that occur during a
Performance Period. Performance measures may be determined either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
fiscal years’ results or to a designated comparison group, in each case as
specified by the Committee. 

(c) Preestablished Performance Goals. For Performance Awards intended to be
performance-based compensation under Section 162(m), performance goals relating
to the performance measures set forth above shall be preestablished in writing
by the Committee, and achievement thereof certified in writing prior to payment
of the Award, as required by Section 162(m) and regulations promulgated
thereunder. All such performance goals shall be established in writing no later
than ninety (90) days after the beginning of the applicable Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) and regulations promulgated thereunder). In addition to establishing
minimum performance goals below which no compensation shall be payable pursuant
to a Performance Award, the Committee, in its sole discretion, may create a
performance schedule under which an amount less than or more than the target
award may be paid so long as the performance goals have been achieved.

(d) Additional Restrictions/Negative Discretion. Performance Awards that are
intended to qualify as Section 162(m) Compensation shall be settled only after
the end of the relevant Performance Period. The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Awards. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to reduce the amount of any Performance Award to a
Participant if it concludes that such reduction is necessary or appropriate;
provided, however, the Committee shall not use its discretionary authority to
increase any Performance Award that is intended to be performance-based
compensation under Section 162(m). 

(e) Payment or Settlement of Performance Awards. Performance Awards may be paid
or settled, as applicable, in a lump sum or in installments following the close
of the Performance Period or, in accordance with procedures established by the
Committee and compliant with Section 162(m), on a deferred or accelerated
basis. 

Section 10. Other Cash-Based Awards.

(a) Terms and Conditions. The Committee may grant Other Cash-Based Awards in the
form of cash bonus or cash incentive awards, which may but need not be valued in
whole or in part by reference to, or otherwise based on or related to, Shares.
Subject to the terms of this Plan and any applicable Award agreement, the
Committee shall determine the terms and conditions of any such Other Cash-Based
Award. 

Section 11. Other Share-Based Awards.

(a) Terms and Conditions. The Committee may grant Other Share-Based Awards,
which shall consist of any right that is (i) not an Award described in Sections
6 through 9 above and (ii) an Award of Shares or an Award denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Shares (including, without limitation, securities convertible into Shares),
as deemed by the Committee to be consistent with the purposes of this Plan.
Subject to the terms of this Plan and any applicable Award Agreement, the
Committee shall determine the terms and conditions of any such Other Share-Based
Award. 

Page 5 of 18

--------------------------------------------------------------------------------

 

Section 12. Effect Of Termination Of Employment Or Service.

(a) Termination of Employment or Service. Except as the Committee may otherwise
provide at the time the Award is granted or thereafter, or as required to comply
with applicable law, if a Participant’s employment or service with the Company
and its Affiliates is terminated by Participant or by the Company for any reason
(other than death or Disability or by the Company for Cause), then vesting shall
immediately cease and, to the extent vested as of the date of termination, an
Award may be retained and, if applicable, exercised until the earlier of (i) the
date three months (or such longer or shorter period, if any, specified in the
applicable Award Agreement or Employment Agreement) after such termination of
employment or service or (ii) the date such Award would have expired had it not
been for the termination of employment or service, after which time, in either
case, the Award shall expire.  

(b) Death or Disability. Except as the Committee may otherwise provide at the
time the Award is granted or thereafter, or as required to comply with
applicable law, if a Participant’s employment or service with the Company and
its Affiliates is terminated by reason of death or Disability, then vesting
shall immediately cease and, to the extent vested as of the date of termination,
the Award may be retained and, if applicable, exercised by the Participant or
his successor (if employment or service is terminated by death) until the
earlier of (i) the date one year after such termination of employment or service
or (ii) the date such Award would have expired had it not been for the
termination of such employment or service, after which time, in either case, the
Award shall expire.  

(c) Cause. Except as the Committee may otherwise provide at the time the Award
is granted or thereafter, or as required to comply with applicable law, if a
Participant’s employment or service with the Company and its Affiliates is
terminated by the Company or an Affiliate for Cause, all Awards held by such
Participant shall be forfeited and shall expire immediately on the date of
termination.  

Section 13. Amendment and Termination.

(a) Amendment or Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that (i) no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement with which the Board
deems it necessary or desirable to qualify or comply and (ii) any amendment,
alteration, suspension, discontinuance, or termination that would adversely
affect the rights of a Participant with respect to any outstanding Award shall
not to that extent be effective with respect to such Award without the consent
of the affected Participant, holder or beneficiary, except as otherwise provided
in Section 14 below or elsewhere in the Plan. Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary so as to have the Plan conform with local rules and regulations in any
jurisdiction outside the United States.  

(b) Amendment or Termination of Awards. Subject to the terms of the Plan and
applicable law, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively; provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of a Participant shall not to
that extent be effective without the consent of the affected Participant, holder
or beneficiary, except as otherwise provided in Section 14 below or elsewhere in
the Plan or the applicable Award Agreement.  

Section 14. Corporate Transactions.

(a) Change in Control. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, in the event of a Change in Control, the Committee, in
its sole discretion, (i) may cause any outstanding Award to be (A) continued by
the Company, (B) assumed, or substituted with a substantially equivalent award,
by the successor company (or its parent or any of its subsidiaries), (C)
accelerated with respect to vesting and/or exercisability, as applicable, or (D)
canceled in consideration of a cash payment or alternative Award, if applicable,
made to the holder of such canceled Award equal in value to the excess, if any,
of the value of the consideration to be paid in the Change in Control
transaction, directly or indirectly, to holders of the same number of Shares
subject to such Award (the “Deal Consideration”) (or if no consideration is paid
in any such transaction, the Fair Market Value of such canceled Award) over the
aggregate exercise price; provided, however, that the Committee may determine
that only holders of vested Awards shall receive any such cash payment or
alternative Award; and further provided, that any Award with an aggregate
exercise price that equals or exceeds the Deal Consideration (or if no
consideration is paid in any such transaction, the Fair Market Value of such
canceled Award) shall be canceled without payment or consideration thereof; or
(ii) may take any other action or actions with respect to the outstanding Awards
that it deems appropriate, which need not be uniform with respect to all
Participants and/or Awards. Any Award (or any portion thereof) not continued or
assumed by the Company or the successor company (or its parent or any of its
subsidiaries), as applicable, pursuant to the foregoing shall terminate on such
Change in Control and the holder thereof shall be entitled to no consideration
for such Award.

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
such event.  

Section 15. General Provisions.

(a) Clawback Policy. Notwithstanding the foregoing, any Award granted under the
Plan which is or becomes subject to recovery under any Company policy, or
pursuant to any law, regulation or stock exchange listing requirement, shall be
subject to such deductions, recoupment, and clawback as may be required to be
made pursuant thereto.  

(b) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis.  

(c) Nontransferability of Awards. Except to the extent otherwise provided in an
Award Agreement or as determined by the Committee (except with respect to
Incentive Share Options), no Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
by will or the laws of descent and distribution.  

(d) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Participants, or holders or beneficiaries of Awards. The
terms and conditions of Awards need not be the same with respect to each
recipient.

Page 6 of 18

--------------------------------------------------------------------------------

 

(e) Lock-up Period. Unless otherwise determined by the Committee, Shares shall
not be issued under this Plan unless the Participant agrees that he or she will
not sell, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any Shares (or other securities of the Company) held by the
Participant prior to the date 180 days following the effective date of a
registration statement with respect to any underwritten public offering by the
Company of its securities as requested by the managing underwriters for such
offering.  

(f) Shares. No certificates will be issued in respect of the Shares unless the
Board determines otherwise. Shares may be issued of record in the name of the
Participant and registered on the Register of Members of the Company or
otherwise as permitted by applicable law.

(g) Withholding. As a condition to the issuance of any Shares in satisfaction of
an Award, a Participant may be required to pay to the Company or any of its
Affiliates, and the Company or any Affiliate shall have the right and is hereby
authorized (i) to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Shares, other securities, other Awards or
other property, in each case if permissible under local law) of any applicable
taxes, social contributions or other amounts required by applicable law in
respect of the grant, exercise, lapse or vesting of an Award or any payment or
transfer under an Award or under the Plan, including net share withholding up to
the statutory maximum amount, and (ii) to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such amounts. 

(h) Award Agreements. Each Award hereunder may be evidenced by an Award
Agreement which shall specify the terms and conditions of the Award and any
rules applicable thereto.  

(i) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements.  

(j) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate and shall not lessen or affect the right of the Company
or its Affiliates to terminate the employment or service of a Participant.  

(k) Rights as a Shareholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
shareholder with respect to any Shares to be issued under the Plan until he or
she has become the holder of such Shares.  

(l) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the Cayman Islands, without, to the
fullest extent permissible thereby, application of the conflict of law
principles thereof.

(m) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.  

(n) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant in connection therewith shall
be promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder is, nor
shall be construed as, an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the laws of the Cayman Islands, the U.S.
federal securities laws and any other laws to which such offer, if made, would
be subject.  

(o) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.  

(p) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash or other securities or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.  

(q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.  

(r) Proprietary Information and Inventions Agreement. Except as otherwise
determined by the Committee, a Participant shall, as a condition precedent to
the exercise or settlement of an Award, have executed and be in compliance with
the Company’s (or its Affiliate’s) standard form of confidentiality and
non-disclosure agreement.  

(s) Modification of Award Terms for non-U.S. Participants. The Committee shall
have the discretion and authority to grant Awards with such modified terms as
the Committee deems necessary or appropriate in order to comply with the laws of
the country in which the Participant resides or is employed, and the Committee
may establish a subplan under this Plan for such purposes. 

(t) Data Protection. By participating in the Plan, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company or any Affiliate, trustee or third party service provider, for
all purposes relating to the operation of the Plan. These include, but are not
limited to: 

(1) administering and maintaining Participant records;

(2) providing information to the Company, any Affiliate, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan;

Page 7 of 18

--------------------------------------------------------------------------------

 

(3) providing information to future purchasers or merger partners of the Company
or any Affiliate, or the business in which the Participant works; and

(4) transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

(u) Company Governing Instruments. All Shares issued and/or vested pursuant to
an Award or Substitute Award, or transferred thereafter, shall be held subject
to the Memorandum and Articles of Association of the Company.  

Section 16. Term of The Plan.

The Plan shall remain in effect until May 18, 2027, unless terminated earlier by
the Board under the terms of the Plan. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the authority for grant of new
Awards hereunder has been exhausted.

Section 17. Section 409A and 457.

It is intended that the Company grant Awards under the Plan that are exempt
from, or comply with, Sections 409A and 457 of the Code. Notwithstanding other
provisions of this Plan or any Award Agreements hereunder, no Award shall be
granted, deferred, accelerated, extended, paid out or modified under this Plan
in a manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. In the event that it is reasonably
determined by the Committee that, as a result of Section 409A of the Code,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Award Agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Section 409A of the Code, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A of the Code. The Company shall use commercially
reasonable efforts to implement the provisions of this Section in good faith;
provided that neither the Company, the Committee nor any of the Company’s
employees, directors or representatives shall have any liability to any
Participant with respect to this Section.

Page 8 of 18

--------------------------------------------------------------------------------

 

Restricted Share Unit Award Agreement

under the

SMART Global Holdings, Inc.

Amended and Restated 2017 Share Incentive Plan

Date of Grant:

Name of Participant:

Number of Units/Shares: [XX]

SMART Global Holdings, Inc., an exempted company organized under the laws of the
Cayman Islands (the “Company”), hereby grants the number of restricted share
units (each representing the right to receive an ordinary share of the company
(the “Shares”)) set forth above (the “RSUs”), as of the date of grant set forth
above (the “Grant Date”), to the above-named participant (“Participant”)
pursuant to the Company’s Amended and Restated 2017 Share Incentive Plan (the
“Plan”) and subject to the terms and conditions thereof and hereof, in
consideration for your services to the Company. 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan. The terms and conditions of this Restricted Share Unit Award
Agreement (this “Agreement”), to the extent not controlled by the terms and
conditions contained in the Plan, are as follows:

1. Vesting. The RSU shall vest and the Shares shall become issuable as follows:
[ ]

2. Forfeiture of Unvested RSUs. Immediately upon termination of Participant’s
service for any reason (including death or disability), any unvested RSUs shall
be forfeited without consideration.

3. Conversion into Ordinary Shares.

(a) Subject to subsection (b) hereof, Shares issuable pursuant to the terms of
this Agreement will be issued on, or as soon as practicable following, the
applicable vesting date of the RSUs. As a condition to such issuance,
Participant shall have satisfied his or her tax withholding obligations as
specified in this Agreement and shall have completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the Shares. In no event will the Company
be obligated to issue a fractional share. Notwithstanding the foregoing, (i) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the conversion of a RSU or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares issued upon the vesting of the RSUs does not violate the Securities
Act, and may issue stop-transfer orders covering such Shares.

4. Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the RSUs) incurred in
connection with the RSUs becoming vested and Shares issued, or otherwise
incurred in connection with the RSUs, shall be satisfied in one of the following
manners as permitted by the Plan, at the election of Participant unless
otherwise determined by the Company: (i) by the Company withholding a number of
Shares that would otherwise be issued under the RSUs that the Company determines
have a fair market value approximately equal to the amount of taxes that the
Company concludes it is required to withhold (up to the statutory maximum) under
applicable law or regulation (or such greater amount as may be permitted by the
Company to the extent it determines such action would not result in adverse
accounting consequences to the Company); or (ii) by payment by Participant to
the Company in cash or by check in an amount equal to the amount of taxes that
the Company concludes it is required to withhold under applicable law or
regulation (which amount shall be due on the first business day following the
day the tax event arises unless otherwise determined by the Company). If the
Shares are publicly traded at the time of the tax withholding event, the Company
may permit or require the automatic sale by Participant of a number of Shares
that are issued under the RSUs, which the Company determines is sufficient to
generate an amount that meets the tax withholding obligations under applicable
law or regulation, plus additional shares to account for rounding and market
fluctuations, and payment of such tax withholding to the Company, and such
Shares may be sold as part of a block trade with other Plan participants,
Without limiting the foregoing, Participant hereby authorizes the Company to
withhold such tax withholding amount from any amounts owing to Participant to
the Company and to take any action necessary in accordance with this paragraph.
 

5. Notwithstanding the foregoing, Participant acknowledges and agrees that he is
responsible for all taxes that arise in connection with the RSUs becoming vested
and Shares being issued or otherwise incurred in connection with the RSUs,
regardless of any action the Company takes pursuant to this Section. The RSUs
are intended to be exempt from Section 409A of the Code under the short-term
deferral exemption thereof, and therefore the Shares shall in no event be issued
more than two and 1⁄2 months following the end of the taxable year of
Participant or the Company (whichever is later) in which the corresponding RSUs
become vested.

6. Lock-up Period. Participant agrees that the Company (or a representative of
the underwriter(s)) may, in connection with any underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
Participant not sell, dispose of, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Shares or other securities of the
Company held by Participant, for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act; provided that transactions pursuant to Section 4 hereof shall be
exempt from any such lock-up request. Participant further agrees to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to
Participant’s Shares until the end of such period. The underwriters of the
Company’s shares are intended third party beneficiaries of this Section and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. 

Page 9 of 18

--------------------------------------------------------------------------------

 

7. Restrictions on Transfer of Shares. Participant understands and agrees that
the RSUs may not be sold, given, transferred, assigned, pledged or otherwise
hypothecated by the holder. In addition, Participant understands and agrees that
any Shares are subject to the applicable restrictions on transfer set forth in
the Plan. 

8. Certificates. Certificates issued in respect of the Shares shall, unless the
Committee otherwise determines, be registered in the name of Participant and may
be in electronic form. Such share certificate shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws. 

9. Shareholder Rights. Participant will have no voting or other rights as the
Company’s other shareholders with respect to the Shares until issuance of the
Shares. 

10. No Employment/Service Rights. Neither this Agreement nor the grant of the
RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Affiliate or interferes in any way with the right
of the Company or any Affiliate to determine the terms of Participant’s
employment or service. 

11. [Data Privacy]1.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Company and its Affiliates (including any of their respective payroll
administrators), wherever they may be located, (collectively, the “Data
Recipients”) for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Data Recipients will collect, hold, and process certain
personal information about the Participant (including, without limitation, name,
home address, telephone number, date of birth, nationality and job detail and
details of the Award granted hereunder and any other Award granted to the
Participant).

(b) The Data Recipients will treat the Participant’s personal data as private
and confidential and will not disclose such data for purposes other than the
management and administration of the Participant’s participation in the Plan and
will take reasonable measures to keep such personal data private, confidential,
accurate and current.

(c) Where the transfer is to a destination outside the jurisdiction in which the
Participant resides, the Company and its Affiliates (including any of their
respective payroll administrators) shall take reasonable steps to ensure that
such personal data continues to be adequately protected and securely held.
Nonetheless, by accepting the Award granted hereunder, the Participant
acknowledges that personal information about the Participant may be transferred
to a jurisdiction that does not offer the same level of protection as the
jurisdiction in which the Participant resides. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom he or she may elect to deposit any Shares
of stock acquired upon exercise of this Award. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan.

(d) The Participant may, at any time, view their personal data, require any
necessary corrections to it or withdraw the consent referenced in this Section
5.6 by contacting the Secretary of the Company. The Participant understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the processing of
personal data, including the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative. [If you are a Malaysian
Participant, a translation in Malay of this Section is attached hereto as Annex
A.].

12. Terms of Plan, Interpretations. This Agreement and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which shall be controlling. All interpretations or determinations of the
Committee and/or the Board shall be binding and conclusive upon Participant and
his legal representatives on any question arising hereunder. Participant
acknowledges that he has received and reviewed a copy of the Plan.  

13. Notices. All notices hereunder to the party shall be delivered or mailed to
the following addresses:

If to the Company:

SMART Global Holdings, Inc.

c/o SMART Modular Technologies, Inc.

Attn: Stock Plan Administrator

39870 Eureka Drive

Newark, California 94560

If to Participant:

At the address specified on the signature page or the last address for
Participant in the Company’s records.

Such addresses for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the other party.

14. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
together with the Plan supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof. 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Cayman Islands, without application of the
conflict of laws principles thereof. 

16. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. 

 

1

To be included for applicable Participants. In certain countries, provisions
from option agreement or otherwise advised by local counsel may also be
included.

Page 10 of 18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

SMART GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

PARTICIPANT:

 

By:

 

 

 

Name:

 

 

 

Address:

 

 

 

Page 11 of 18

--------------------------------------------------------------------------------

 

FORM OF OPTION AGREEMENT

THIS OPTION AGREEMENT (the “Agreement”), made by and between SMART Global
Holdings, Inc. (f/k/a Saleen Holdings, Inc.), a Cayman Islands exempted company
(the “Company”), and   (the “Optionee”), is effective as of   (the “Grant
Date”). Any capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the SMART Global Holdings, Inc. Amended and Restated
2017 Share Incentive Plan (the “Plan”).

WHEREAS, as an incentive for the Optionee’s efforts during the Optionee’s
employment with the Company and its Affiliates, the Company wishes to afford the
Optionee the opportunity to purchase a number of Shares, pursuant to the terms
and conditions set forth in this Agreement and the Plan; and

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement, pursuant to which
the Committee has instructed the undersigned officers to issue the Option
described below.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meaning set
forth in the Plan.

ARTICLE II

GRANT OF OPTIONS

Section 2.1. Grant of Options

For good and valuable consideration, on and as of the Grant Date, the Company
irrevocably granted to the Optionee an Option to purchase any part or all of an
aggregate number of   Shares, subject to the adjustment as set forth in Section
2.4 hereof (the “Option”).

Section 2.2. Exercise Price

Subject to Section 2.4 hereof, the per Share exercise price of the Shares
covered by the Option shall be $[ ] per Share.

Section 2.3. No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or its Subsidiaries or
Affiliates, or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries and Affiliates, which are hereby expressly
reserved, to terminate the Employment of the Optionee at any time for any reason
whatsoever, with or without Cause, subject to the applicable provisions, if any,
of the Optionee’s Employment Agreement (if any such agreement is in effect at
the time of such termination). For purposes of this Agreement, “Employment”
shall mean (i) the Optionee’s employment if the Optionee is an employee of the
Company or any of its Affiliates, (ii) the Optionee’s services as a Consultant,
if the Optionee is a Consultant, and (iii) the Optionee’s services as a
non-employee member of the Board or the board of directors (or equivalent
governing body) of any Affiliate of the Company.

Section 2.4. Adjustments to Option

The Option shall be subject to adjustment in accordance with the Plan.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1. Vesting and Commencement of Exercisability

(a) Subject to the Optionee’s continued Employment, the Option shall vest and
become exercisable as follows: [ ]

(b) No portion of the Option shall vest and become exercisable as to any
additional Shares following the termination of the Optionee’s Employment for any
reason, and the portion of the Option that is unvested and unexercisable as of
the date of such termination shall immediately expire without consideration or
payment therefor.

Section 3.2. Expiration of Option

If not previously exercised, the Option shall expire without consideration or
payment therefor on the first to occur of the following events:

(a) the tenth anniversary of the Grant Date;

(b) the ninetieth day immediately following the date of the Optionee’s
termination of Employment, if the Optionee’s Employment is terminated by the
Company or its Affiliates, as applicable, without Cause or by the Optionee for
any reason;

(c) the first anniversary of the date that the Optionee’s Employment is
terminated due to the Optionee’s death or Disability; or

(d) immediately upon the date of the Optionee’s termination of Employment, if
the Optionee’s Employment is terminated by the Company or its Affiliates, as
applicable, for Cause.

Page 12 of 18

--------------------------------------------------------------------------------

 

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. Person Eligible to Exercise

Except as otherwise permitted by the Committee in writing, the Optionee is the
only Person that may exercise the exercisable portion of the Option, unless and
until the Optionee dies or suffers a Disability. After the Disability or death
of the Optionee, the exercisable portion of the Option may, prior to the time
when the Option expires under Section 3.2 hereof, be exercised by the Optionee’s
personal representative, guardian or by any person empowered to do so under the
Optionee’s will or under the then applicable laws of descent and distribution.

Section 4.2. Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof expires under Section 3.2; provided, however,
that any whole or partial exercise shall be for whole Shares only.

Section 4.3. Manner of Exercise

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary of the Company at the Company’s principal office,
all of the following prior to the time when the Option or such portion expires
under Section 3.2:

(a) notice in writing signed by the Optionee or the other Person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) full payment of the applicable aggregate exercise price (in cash, by check,
by wire transfer or by a combination of the foregoing or as otherwise permitted
by the Plan and the Committee) for the Shares with respect to which such Option
or portion thereof is exercised;

(c) a bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other Person then entitled to exercise
such Option or portion thereof, stating that the Shares are being acquired for
the Optionee’s own account, for investment and without any present intention of
distributing or reselling said Shares or any of them except as may be permitted
under the Securities Act, and that the Optionee or other Person then entitled to
exercise such Option or portion thereof will indemnify the Company against and
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Shares by such Person is
contrary to the representation and agreement referred to above; provided,
however, that the Committee may, in its reasonable discretion, take whatever
additional actions it deems reasonably necessary to ensure the observance and
performance of such representation and agreement and to effect compliance with
the Securities Act and any other federal or state securities laws or
regulations;

(d) in the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any Person or Persons other than the Optionee, appropriate proof
of the right of such Person or Persons to exercise the Option; and

(e) full payment to the Company or any of its Affiliates, as applicable, of all
amounts which, under federal, state, local and/or non-U.S. law, such entity is
required to withhold upon exercise of the Option in cash (including by check or
wire transfer) or as otherwise permitted by the Plan and the Committee.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of the Option does not violate the Securities
Act, and may issue stop-transfer orders covering such Shares. The written
representation and agreement referred to in Section 4.3(c) above shall, however,
not be required if the Shares to be issued pursuant to such exercise have been
registered under the Securities Act, and such registration is then effective in
respect of such Shares.

Section 4.4. Conditions to Issuance of Shares

The Company shall not be required to record the ownership by the Optionee of
Shares purchased upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:

(a) the obtaining of approval or other clearance from any federal, state, local
or non-U.S. governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable;

(b) the lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5. Rights as Shareholder

The Optionee shall not be, and shall not have any of the rights or privileges
of, a shareholder of the Company in respect of any Shares purchasable in
connection with the Option or any portion thereof unless and until a book entry
representing such Shares has been made on the books and records of the Company.

Page 13 of 18

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

Section 5.1. Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be taken in good faith and shall be final and binding upon the
Optionee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option. In its
absolute discretion, the Board may at any time, and from time to time, exercise
any and all rights and duties of the Committee under the Plan and this
Agreement.

Section 5.2. Option Not Transferable

Except as otherwise permitted by the Committee in writing, neither the Option
nor any interest or right therein or part thereof shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that, to the extent permitted by applicable law, this Section 5.2 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

Section 5.3. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to the Optionee at the most recent address of
the Optionee set forth in the personnel records of the Company or any of its
Affiliates, as applicable. By a notice given pursuant to this Section 5.3,
either party may hereafter designate a different address for notices to be given
to that party. Any notice which is required to be given to the Optionee, shall,
if the Optionee is then deceased, be given to the Optionee’s personal
representative if such representative has previously informed the Company of the
representative’s status and address by written notice under this Section 5.3.
Any notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

Section 5.4. Titles; Interpretation

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. Defined terms used in this
Agreement shall apply equally to both the singular and plural forms thereof.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The term “hereunder” shall mean this entire Agreement as a whole unless
reference to a specific section or provision of this Agreement is made. Any
reference to a Section, subsection and provision is to this Agreement unless
otherwise specified.

Section 5.5. No Right to Employment or Additional Options or Share Awards

The Option granted hereunder shall impose no obligation on the Company or any
Affiliate to continue the Optionee’s Employment and shall not lessen or affect
the Company’s or any Affiliate’s right to terminate such Employment. Neither the
Optionee nor any other Person shall have any claim to be granted any additional
Option or any other Share Award and there is no obligation under the Plan for
uniformity of treatment of Participants, or holders of beneficiaries of Options
or other Share Awards. The terms and conditions of the Option granted hereunder
or any other Share Award granted under the Plan or otherwise and the Committee’s
determinations and interpretations with respect thereto and/or with respect to
the Optionee and any other Participant need not be the same (whether or not the
Optionee and any such Participant are similarly situated). In addition, except
as otherwise provided in the Optionee’s Employment Agreement, if the Optionee
ceases to be an employee or other service provider to the Company or any of its
Affiliates, as applicable, under no circumstances will the Optionee be entitled
to any compensation for any loss of any right or benefit or prospective right or
benefit under the Plan which the Optionee might otherwise have enjoyed whether
such compensation is claimed by way of damages for wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise. By
accepting the Option granted hereunder, the Optionee acknowledges and agrees
that the Option granted hereunder and any other Options or other Share Awards
the Optionee has been awarded under the Plan and any other Options or other
Share Awards the Optionee may be grated in the future, even if such Options or
other Share Awards are made repeatedly or regularly, and regardless of their
amount, (i) are wholly discretionary, are not a term or condition of Employment
and do not form part of a or contract of Employment, or any other working
arrangement between the Optionee and the Company or any of its Affiliates, (ii)
do not create any contractual entitlement to receive future Options or other
Share Awards or to continued Employment, and (iii) do not form part of salary or
remuneration for purposes of determining pension payments or any other purposes,
including, without limitation, termination indemnities, severance, resignation,
redundancy, bonuses, long-term service awards, pension or retirement benefits,
or similar payments, except as otherwise required by Applicable Law or as
otherwise provided in the Optionee’s Employment Agreement.

Section 5.6. [Data Privacy]2 

(a) The Optionee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Optionee’s personal data
as described in this document by and among, as applicable, the Company and its
Affiliates, (including any of their respective payroll administrators), wherever
they may be located, (collectively, the “Data Recipients”) for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan. The Optionee understands that the Data Recipients will collect,
hold, and process certain personal information about the Optionee (including,
without limitation, name, home address, telephone number, date of birth,
nationality and job detail and details of the Option granted hereunder and any
other Share Award granted to the Optionee).

 

2

To be included for applicable participants.

Page 14 of 18

--------------------------------------------------------------------------------

 

(b) The Data Recipients will treat the Optionee’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Optionee’s participation in the Plan and
will take reasonable measures to keep such personal data private, confidential,
accurate and current.

(c) Where the transfer is to a destination outside the jurisdiction in which the
Optionee resides, the Company and its Affiliates (including any of their
respective payroll administrators) shall take reasonable steps to ensure that
such personal data continues to be adequately protected and securely held.
Nonetheless, by accepting the Option granted hereunder, the Optionee
acknowledges that personal information about the Optionee may be transferred to
a jurisdiction that does not offer the same level of protection as the
jurisdiction in which the Optionee resides. The Optionee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired upon exercise of this Option. The Optionee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan.

(d) The Optionee may, at any time, view their personal data, require any
necessary corrections to it or withdraw the consent referenced in this Section
5.6 by contacting the Secretary of the Company. The Optionee understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the processing of
personal data, including the consequences of the Optionee’s refusal to consent
or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative. [If you are a Malaysian
Participant, a translation in Malay of this Section 5.6 is attached hereto as
Annex A.]3 

Section 5.7. Nature of Grant

In accepting the grant, the Optionee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement;

(b) the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d) the Optionee’s participation in the Plan shall not create a right to further
employment with the Company or any of its Affiliates and shall not interfere
with the ability of the Company or any of its Affiliates to terminate the
Optionee’s Employment at any time with or without cause;

(e) the Optionee is voluntarily participating in the Plan;

(f) this Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or its Affiliates,
and which is outside the scope of the Optionee’s employment contract, if any;

(g) this Option and Option benefit is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

(h) in the event that the Optionee ceases to be an employee, director, or
consultant, this Option grant will not be interpreted to form an employment
contract or relationship with the Company or any of its Affiliates, and
furthermore, this Option grant will not be interpreted to form an employment
contract with the Company or any of its Affiliates;

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(j) if the underlying Shares do not increase in value, the Option will have no
value;

(k) if the Optionee exercises his or her Option and obtains Shares, the value of
those Shares acquired upon exercise may increase or decrease in value, even
below the exercise price;

(l) no claim or entitlement to compensation or damages shall arise from
termination of the Option or diminution in value of the Option or Shares
purchased through exercise of the Option resulting from termination of the
Optionee’s Employment by the Company or any of its Affiliates (for any reason
whatsoever and whether or not in breach of local labor laws) and the Optionee
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Option Agreement,
the Optionee shall be deemed irrevocably to have waived his or her entitlement
to pursue such claim;

(m) in the event of involuntary termination of Employment (whether or not in
breach of local labor laws), the Optionee’s right to exercise the Option after
termination of Employment, if any, will be measured by the date of termination
of the Optionee’s active Employment (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law), and will not
be extended by any notice period mandated under local law; the Company shall
have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Optionee’s Option grant; and

(n) regardless of any action the Company or its Affiliates takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Optionee acknowledges
that the ultimate liability for all Tax-Related Items legally due by the
Optionee is and remains the Optionee’s responsibility, and the Optionee shall
pay to and indemnify and keep indemnified the Company and its respective
Affiliates from and against Tax-Related Items that are attributable to the
exercise or any benefit derived by the Optionee from any Option and that the
Company and/or the Affiliate (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option grant, including the grant, vesting or exercise of this Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items.

 

3

To be included for applicable participants.

Page 15 of 18

--------------------------------------------------------------------------------

 

Section 5.8. Applicability of the Plan

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, to the extent
applicable to the Option and such Shares. In the event of any conflict between
this Agreement and the Plan, the terms of the Plan shall control.

Section 5.9. Proprietary Information and Inventions Agreement

The Optionee shall, as a condition precedent to the exercise or settlement of an
Award, have executed and be in compliance with the Company’s (or its
Affiliate’s) standard form of confidentiality and non-disclosure agreement.

Section 5.10. [Tax Indemnity for U.K. Participants]4 

Solely with respect to U.K. Participants, the Optionee:

(a) shall indemnify the Company and each of its Affiliates in respect of all
liability to United Kingdom income tax (including taxation required to be
deducted through the PAYE system) and both primary (employees’) and secondary
(employers’) national insurance contributions, which arise as a consequence of
or in connection with the exercise of any portion of the Option granted
hereunder and hereby authorizes the Company or any of its Affiliates, as
applicable, to deduct such amounts from any payments which are or, at any time
in the future, become due to the Optionee and whether pursuant to this Agreement
or otherwise; and

(b) hereby permits the Company or any of its Affiliates, as applicable, to sell
at Fair Market Value such number of Shares allocated or allotted to the Optionee
following exercise of any portion of the Option as will provide such entity with
an amount equal to the United Kingdom tax for which such entity is obliged under
the PAYE regulations to account to H.M. Revenue & Customs in consequence of the
exercise of the Option (including, without limitation, primary and secondary
national insurance contributions referenced in Section 4.6(a) above).

Section 5.11. [Malaysian Participants]5 

So with respect to Malaysian Participants:

(a) If the Option is subject to Malaysian law, the Optionee shall be responsible
to ensure that all payments made or to be made pursuant to the exercise of the
Option shall comply with all applicable foreign exchange rules in Malaysia.

(b) The Shares issued to the Optionee under the Plan in Malaysia constitute or
relate to an “excluded offer,” “excluded invitation” or “excluded issue”
pursuant to Sections 229 and 230 of the Malaysian Capital Markets and Services
Act 2007. To the extent applicable or required, copies of the Plan documents may
be lodged with the Securities Commission of Malaysia. The Plan documents do not
constitute, and may not be used for the purpose of, an offer, or or invitation
to acquire, purchase or subscribe or issue of any securities requiring the
registration of a prospectus with the Securities Commission in Malaysia under
the Capital Markets and Services Act 2007.

Section 5.12. Language

If the Optionee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

Section 5.13. Amendment

This Agreement may be amended only by a written instrument executed by the
parties hereto, which specifically states that it is amending this Agreement.

Section 5.14. Governing Law

This Agreement shall be governed in all respects by the laws of the Cayman
Islands.

Section 5.15. Severability

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction.

[Signature on next page.] 

 

4

To be included for applicable participants.

5

To be included for applicable participants.

Page 16 of 18

--------------------------------------------------------------------------------

 

SMART Global Holdings, Inc. Amended and Restated 2017 Share Incentive Plan 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

SMART Global Holdings, Inc.

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Optionee:

 

 

 

 

 

Name:

 

 

 

Page 17 of 18

--------------------------------------------------------------------------------

 

[Annex A]6 

Addendum for Malaysian Participants

Data Privasi

(a) Penerima Opsyen, dengan jelas, bersetuju dengan pengumpulan, penggunaan dan
pemindahan data peribadinya, sama ada dalam bentuk elektronik atau bentuk lain,
yang terkandung di dalam dokumen ini yang boleh dipakai oleh dan di antara
Syarikat dan Anggota Sekutunya tanpa mengira lokasi mereka, hanya untuk tujuan
pelaksanaan, pentadbiran dan pengurusan penglibatan Penerima Opsyen dalam Pelan
tersebut. Penerima Opsyen faham bahawa Syarikat dan Anggota Sekutunya (termasuk
pentadbir gaji mereka masing-masing), tanpa mengira lokasi mereka, (secara
kolektif dirujuk sebagai “Penerima-penerima Data”) akan mengumpul, memegang dan
memproses data peribadi tertentu Penerima Opsyen (termasuk tetapi tidak terhad,
nama, alamat, nombor telefon, tarikh lahir, kewarganegaraan, maklumat pekerjaan
dan maklumat mengenai Opsyen yang diberikan di bawah Pelan dan Share Award lain
kepada Penerima Opsyen).

(b) Penerima-penerima Data akan menganggap data peribadi Penerima Opsyen sebagai
sulit dan rahsia dan tidak akan mendedahkan data tersebut untuk apa-apa tujuan
selain daripada tujuan mengurus dan mentadbir penglibatan Penerima Opsyen dalam
Pelan tersebut dan akan mengambil langkah yang munasabah untuk memastikan data
peribadi tersebut kekal sulit, rahsia, tepat dan terkini.

(c) Di mana data peribadi akan dipindah ke destinasi di luar bidang kuasa di
mana Penerima Opsyen menetap, Syarikat dan Anggota Sekutunya (termasuk pentadbir
gaji mereka masing-masing) akan mengambil langkah yang munasabah untuk
memastikan data peribadi tersebut terus dilindungi dengan sewajarnya dan
disimpan secara selamat. Walaubagaimanapun, dengan menerima Opsyen yang diberi
di sini, Penerima Opsyen mengakui bahawa maklumat peribadinya berkemungkinan
akan dipindahkan ke bidang kuasa yang tidak mempunyai perlindungan yang sama
dengan bidang kuasa di mana Penerima Opsyen menetap. Penerima Opsyen memahami
bahawa dia boleh meminta senarai nama dan alamat individu-individu yang
berkemungkinan menerima data peribadinya dengan menghubungi wakil sumber manusia
tempatannya. Penerima Opsyen memberi izin kepada individu-individu yang
disenaraikan dalam senarai tersebut untuk menerima, memiliki, menggunakan,
menyimpan dan memindahkan data peribadi Penerima Opsyen, sama ada dalam bentuk
elektronik atau bentuk lain, untuk tujuan pelaksanaan, pentadbiran dan
pengurusan penglibatan Penerima Opsyen dalam Pelan, termasuk pemindahan data
yang diperlukan tersebut kepada broker atau pihak ketiga yang dipilih oleh
Penerima Opsyen untuk mendeposit apa-apa Saham yang diperoleh apabila
menjalankan Opsyen in. Penerima Opsyen memahami bahawa data ini akan disimpan
selama tempoh yang diperlukan untuk tujuan pelaksanakan, pentadbiran dan
pengurusan penglibatan Penerima Opsyen dalam Pelan.

(d) Penerima Opsyen boleh pada bila-bila masa melihat dan meminta pembetulan
dibuat kepada data peribadinya, ataupun menarik balik persetujuannya yang
dirujuk dalam Seksyen 5.6 ini dengan menghubungi Setiausaha Syarikat.
Walaubagaimanapun, Penerima Opsyen memahami bahawa keenggannannya untuk memberi
persetujuannya atau menarik balik persetujuannya berkemungkinan akan menjejaskan
kelayakann untuk terlibat dalam Pelan ini. Untuk maklumat lanjut mengenai
pemprosesan data peribadi, termasuk kesan sekiranya Penerima Opsyen enggan
memberi persetujuannya atau menarik balik persetujuannya, Penerima Opsyen boleh
menghubungi wakil sumber manusia tempatannya.

“Anggota Sekutu” dengan merujuk kepada mana-mana Pihak, bermaksud, (i) mana-mana
Pihak lain secara langsung atau tidak mengawal, dikawal atau di bawah kawalan
yang sama dengan Pihak tersebut dan mana-mana entiti yang, secara langsung atau
tidak, dikawal oleh Pihak Syarikat dan (ii) mana-mana entiti lain yang Pihak
tersebut mempunyai faedah ekuiti ketara atau mempunyai faedah ekuiti ketara
dalam Pihak tersebut, sama ada dalam hal yang ditentukan oleh Jawatankuasa.
Untuk tujuan definasi ini, istilah “kawalan” (termasuk kata korelatifnya,
istilah-istilah “megawal”, “dikawal” dan “di bawah kawalan yang sama”) apabila
diggunakan untuk merujuk kepada mana-mana Pihak, bermaksud pemilikan, secara
langsung atau tidak, kuasa untuk mengarah atau menyebabkan arahan pihak
pengurusan dan polisi Pihak tersebut, sama ada menerusi pemilikan sekuriti
berundi, dengan contract atau sebaliknya. Tertakluk kepada proviso di atas,
untuk tujuan apa-apa ISO, “Anggota Sekutu” bermaksud mana-mana perbadanan induk
atau Anak Syarikat perbadanan pihak Syarikat sebagaimana istilah itu ditakrifkan
dalam Seksyen 424(e) dan (f) masing-masing, dalam Internal Revenue Code of 1986;

“Jawatankuasa” bermaksud Jawatankuasa Kompensasi Lembaga (atau mana-mana anak
jawatankuasa), atau mana-mana jawatankuasa Lembaga yang telah diberi kuasa
mewakili oleh Lembaga mengikut peruntukan Pelan ini, kecuali dalam ketiadaan
jawatankuasa ini, istilah jawankuasa” ini merujuk kepada Lembaga. Untuk
mengelakkan keraguan, Lembaga diberi kuasa untuk bertindak sebagai Jawatankuasa
pada setiap masa di bawah atau menurut peruntukan Pelan ini;

“Pelan” bermaksud Pelan Insentif Saham oleh SMART Global Holdings, Inc. Amended
and Restated 2017 Share Incentive Plan; dan

“Penerima Opsyen” bermaksud [nama individu] ; 

“Syarikat” bermaksud SMART Global Holdings, Inc., perbadanan Cayman Islands yang
dikecualikan.

 

6

To be included for applicable participants.

Page 18 of 18